Per Curiam.

The other defendants shall have-eight days to pay the money, after judgment in the cause tried and taxation of the costs in all the causes. The plaintiff, however, may proceed immediately to perfect his judgment, for his better security; but if the defendants will pay within the eight days, it shall exempt them from the costs of entering up such judgments. When a judgment of this kind is rendered in Albany, and the defendants live in Mew-York, and so vice versa, then, instead of eight they shall have fourteen days : but if payment is not made within the time allowed, or if the plaintiff does not elect to enter his judgment till the expiration of the time, he may then enter his judgment nunc pro tunc7 and have his full costs.